DISCOUNT COUPONS CORPORATION 5584 Rio Vista Drive Clearwater, FL 33760 May 13, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C. 20549 Re:Discount Coupons Corporation Amendment No. 5 to Registration Statement on Form S-1 (the “Registration Statement”) Filed May 10, 2013 File No. 333-183521 Dear Sir/Madam: Pursuant to Rule 461 of the Securities Act of 1933, as amended, Discount Coupons Corporation, a Florida corporation (the “Company”), hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to cause the above-referenced Registration Statement to become effective at 4:00 P.M. on Tuesday, May 14, 2013, or as soon as practicable thereafter. The Company acknowledges that: §should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; §the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and §the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Discount Coupons Corporation By:/s/ Pat Martin Pat Martin Chief Executive Officer
